Judgment unanimously affirmed. Memorandum: On appeal from his conviction for robbery, first degree, arising from an incident in which he and an accomplice robbed a store owner and employee at knifepoint, defendant argues that there was insufficient corroboration of the testimony of his accomplice. We find in the record ample evidence “tending to connect the defendant with the commission of [the] offense” (CPL 60.22, subd 1), including the testimony of a police officer that on arriving at the store in response to the activation of an alarm, he saw two men fleeing from the premises, that he chased the two, and that, shortly after defendant’s arrest by another officer, he identified him at the station house as one of the two men. We have examined the other points raised on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Contiguglia, J. — robbery, first degree.) Present — Dillon, P. J., Hancock, Jr., O’Donnell, Moule and Schnepp, JJ.